Case 8:19-cv-01194-FMO-JC Document 2-1 Filed 06/14/19 Page 1 of 6 Page ID #:46




                  EXHIBIT A
Case 8:19-cv-01194-FMO-JC Document 2-1 Filed 06/14/19 Page 2 of 6 Page ID #:47




                co         ENTIALITY AND NON-DISCLOSURE A REEMENT

           This CONF ENTIALITY AND NON-DISCLOSURE AGREEMENT ("Agreement") is
   made effective as o 5th day of       (i1.(ifo_,
                                              2018. by and between TriMark Raygal, LLC, a
   California limited Ii ility company doing business as TriMark Orange County ("Employer"),
   and         lllliiil (' Employee").
            WHEREAS, mployer, together with its subsidiaries and affiliates (Employer, together
   with such subsidiari s and affiliates, are referred to herein collectively as the "EmplQyer
   Company Group". anti each of the members of the Employer Company Group are individually
   referred to as a "Em o r C         an Grou Member") sells, distributes and delivers equipment,
   parts, furniture, suppl es and disposables, provides design and engineering services, and provides
   custom fabrication an project management services to the food service industry; and

          WHEREAS,         mployee wishes to become employed by an Employer Company Group
    Member; and

          WHEREAS,         mployer requires that Employee, as a condition of employment with an
    Employer Company       roup Member, agree to certain terms and conditions, as set out in this
    Agreement; and

           WHEREAS, mployee agrees to accept employment with such Employer Company
    Group Member on the e terms and'conditions;

            NOW, THE FORE, in consideration of an Employer Company Group Member
    proceeding with the e ployment of Employee, and the mutual promises and covenants set forth
    in this Agreement, E ployer and Employee, intending to be legally bound, hereby agree as
    follows:

            Section 1.

             (a)     Co fi enti I formation. Employee acknowledges that, during the course of
    Employee's employm nt with an Employer Company Group Member, Employee may learn,
    receive and/or develo confidential information concerning the businesses of the Employer
    Company Group, inclu ing writings, equipment, processes, drawings, reports, manuals, invention
    records, financial info ation, business plans, customer lists, the identity of or other facts relating
    to prospective custom rs, inventory lists, arrangements with suppliers and customers, computer
    programs, or other ~ aterial embodying trade secrets, customer or product information or
    technical or business ~1fonnation of the Employer Company Group. All such information, other
    than any information~: (i) is in the public domain through no act or omission of the Employee;
    (ii) is made available to Employee by an independent third party not bound by a duty of
    confidentiality to the mployer Company Group; or (iii) is required by law to be disclosed, is
    referred to collective! as the "Confidential Information." During the term of Employee' s
    employment and follo 'ng the date on which Employee' s employment with an Employer
     Company Group Memler terminates, regardless of the reason for such termination, Employee
     shall not: (i) use or xploit in any manner the Confidential Information for any person,
     partnership, associatio corporation, or other entity other than the Employer Company Group;
     (ii) remove any Conti ential Information, or any reproduction thereof, from the possession or
     control of any Employer Company Group Member; or (iii) treat Confidential Information
     otherwise than in a co_efidential manner. All Confidential Information developed, created or
     maintained by Employ , alone or with others while employed by an Employer Company Group
Case 8:19-cv-01194-FMO-JC Document 2-1 Filed 06/14/19 Page 3 of 6 Page ID #:48




    Member or during e period that Employee provided services to any Employer Company Group
    Member as an empl yee, independent contractor, or otherwise, and all Confidential lnfonnation
    maintained by the mployee thereafter, shall remain at all times the exclusive property of the
    relevant Employer ompany Group Member. Employee shall return to such Employer Company
    Group Member all Confidential Infonnation and reproductions thereof, whether prepared by
    Employee or others that are in Employee's possession immediately upon request and in any
    event upon the com etion of employment by an Employer Company Group Member.

            (b)                      ent of Harm and Reasonableness of          s ictions. Employee
    acknowledges that y breach by Employee of this Agreement would cause the Employer
    Company Group irr I arable injury and harm for which monetary damages would be inadequate.
    Employee also ac owledges that the restrictions set forth in this Agreement are fair and
    reasonable restrictio s on Employee, are necessary for the protection of the Employer Company
    Group's legitimate usiness interests, including its Confidential Information and goodwill, are
    narrowly tailored in cope and duration to protect such interests, are reasonable with respect to
    subject matter, len      of time and geographic area, and are consonant with the interests of the
    public. According! , in the event of a breach or threatened breach of one or more of these
    paragraphs, Employ e acknowledges that Employer will be entitled to temporary, preliminary
    and permanent injun tive relief restraining a breach or threatened breach of the Agreement. In
    the event that any re iction specified in this Agreement is determined in any judicial proceeding
    to be unreasonable, en the restriction shall be reduced so that each covenant may be enforced as
    to the activity, period of time and/or geographic area determined to be reasonable.

              (c)    Noth ng in this agreement prohibits Employee from reporting an event that
     Employee reasonabll and in good faith believes is a violation of law to the relevant law-
     enforcement agency, or from cooperating in an investigation conducted by such a government
     agency. This may nclude disclosure of trade secret or confidential information within the
     limitations permitted y the Defend Trade Secrets Act (DTSA). Employee is notified that under
     the DTSA, no indivi ual will be held criminally or civilly liable under Federal or State trade
     secret law for disclos re of a trade secret (as defined in the Economic Espionage Act) that is: (A)
     made in confidence t , a Federal, State, or local government official, either directly or indirectly,
     or to an attorney, d made solely for the purpose of reporting or investigating a suspected
     violation of law; or, (B) made in a complaint or other document filed in a lawsuit or other
     proceeding, if such fi ing is made under seal so that it is not made public. Further, an individual
     who pursues a lawsui for retaliation by an employer for reporting a suspected violation of the law
     may disclose the trad~ secret to the attorney of the individual and use the trade secret information
      in the court proceedi g, if the individual files any document containing the trade secret under
      seal, and does not di close the trade secret, except as permitted by court order. Confidential
      Infonnation does not include information lawfully acquired or created by a non-management
      employee of the Com any about wages, hours or other terms and conditions of employment when
      used for purposes pro cted by §7 of the National Labor Relations Act (NLRA).

              Sec

              (a)     No                    Cu                   Confidential Inform tion. Employee
      acknowledges and a ees that the names, addresses, and contact information of the Company's
      customers and all oth I Confidential Information relating to those customers, have been compiled
      by an Employer Com y Group Member at great expense and effort and represent a real asset of
      the Employer Comp y Group Member. Employee further understands and agrees that this
      information is deemed confidential by the Employer Company Group Member and constitutes its
      trade secrets. Employ e understands that this information has been provided to Employee in


                                                       2
     Case 8:19-cv-01194-FMO-JC Document 2-1 Filed 06/14/19 Page 4 of 6 Page ID #:49




        confidence, and agr es that the unauthorized use or disclosure of any Employer Company Group
        Member's trade s ets obtained by Employee during his/her employment constitutes unfair
        competition. Empl yee agrees not to, directly or indirectly, during or after tennination of
        employment, make own to any person, finn, or company any infonnation concerning any of
        the customers of an Employer Company Group Member which, as Employee acknowledges, is
        Confidential Inform ion and constitutes trade secrets of the Employer Company Group Member.
        Nor shall Employee use any such Confidential Infonnation to solicit, take away, or attempt to
        solicit or take away y of the business of the Employer Company Group Member's customers.

                 (b)     No olicitation of Employees. Employee understands and acknowledges that as
                              I
         an employee of an E ployer Company Group Member that Employees owes certain duties to the
         Employer Company Group Member which would be violated by the solicitation and/or
         encouragement of e ployees to leave the employ of the Employer Company Group Member.
         Employee therefore grees, either during my employment or for a period of one (1) year after
         employment has te inated, not to solicit any of the Employer Company Group Member's
         employees to induc such employees to tenninate employment with the Employer Company
         Group Member. Em loyee agrees that any such solicitation during such period of time would
         constitute unfair com etition.



                           onff ctin A ee ents. Employee acknowledges that neither the signing of this
                               rformance of Employee's obligations under this Agreement, is a breach of
         nor in conflict with y other agreement to which Employee is a party or is bound. Employee
         also acknowledges iliat Employee is not now subject to any contractual restrictions or court
         orders that could       ct the performance of Employee's obligations under this Agreement.
         Employee agrees that Employee will not disclose to or use on behalf of an Employer Company
         Group Member any c nfidential or proprietary infonnation of a third party without that party's
         consent.

                (b)    Costs     Fe . In the event of a breach or threatened breach of this Agreement,
         Employee agrees to p the costs of suit and the reasonable attorneys' fees incurred by Employer
         or any Employer Co pany Group Member in seeking to enforce this Agreement. Employee
         acknowledges that no ing in this Agreement shall be construed as prohibiting Employer or any
         Employer Company J oup Member from pursuing any remedy or relief available to Employer or
         any Employer Comp     Group Member for any breach or threatened breach of this Agreement.

                   (c)     Entire A      e t. This Agreement constitutes the entire agreement between
          Employer and Employ e regarding the subject matter of this Agreement and supersedes any and
          all prior negotiations, derstandings and/or agreements, oral or written, between Employer and
          Employee regarding th subject matter hereof. However, this Agreement shall modify, reduce or
          replace any duties or o ligations Employee owes any Employer Company Group Member under
          applicable statutory or ommon law.

                  (d)     Modifi ations and Amen ents. This Agreement may be modified or amended
          only by an agreement i writing signed by both parties to this Agreement.

                  (e)      Assi    e      Neither Employer nor Employee may assign this Agreement
          without the prior writte consent of the other, provided, however, that Employer may assign its
          rights and obligations u der this Agreement, without Employee' s consent, to one of its affiliates
          or to any entity with w ich Employer shall effect a reorganization, consolidation or merger or to


                                                          3




..
Case 8:19-cv-01194-FMO-JC Document 2-1 Filed 06/14/19 Page 5 of 6 Page ID #:50




   which Employer tr sfers all or substantially all of its properties or assets. This Agreement shall
   inure to the benefit f and be binding upon Employer and Employee and each of their respective
   successors, executor , administrators, heirs, and permitted assigns.

            (f)      N ti s. Any notice required or permitted to be given under this Agreement shall
    be in writing and sh ll be effective when delivered in person or deposited in the United States
    mail, postage prepai , and addressed to Employer at its principal office and to the attention of the
    President or to Empl yee at Employee's last known address in the records of Employer.

            (g)     W · er. The failure of either party to insist upon strict performance of a
    covenant or an obli tion under this Agreement shall not be a waiver of that party's right to
    demand strict compli ce in the future. No consent or waiver, express or implied, to or of any
    breach or default in the performance of a covenant or obligation under this Agreement shall
    constitute a consent t or waiver of any other breach or default in perfonnance of the same or any
    other covenant or obi gation. No term or provision of this Agreement may be waived unless such
    waiver is in writing d signed by the party against whom or which the waiver is sought to be
    enforced.

            (h)     Gove in       w. This Agreement has been executed in the State of California
    and shall be construe and the obligations, rights and remedies of the parties shall be decided in
    accordance with the l ws of the State of California without giving effect to its conflicts or choice
    of law principles.

            (i)        ever   bili Cl use. In the event that any part or provision of this Agreement is
    held to be void or        nenforceable by a court of competent jurisdiction, the validity of the
    remaining parts and       ovisions of the Agreement shall not be affected and shall remain in full
    force and effect. Th       language of all parts of this Agreement shall be construed as a whole,
    according to its fair m   aning, and not strictly for or against any party.

             (j)              . Titles or headings contained in this Agreement are inserted only as a
     matter of convenience and for reference and do not, in any way, define, limit or extend the scope
     of the Agreement. I there is any conflict between any title or heading and the text of the
     Agreement, the text sh I control.

             (k)      Ackno l            t o Underst din . Employee acknowledges that Employee
     has carefully read and...[ onsidered all the terms and conditions of this Agreement, that Employee
     has had the opportuni~ to consult with an attorney regarding this Agreement, and that Employee
                             1
     fully understands and i voluntarily entering into this Agreement.

                                           [Signature page follows]




                                                       4
Case 8:19-cv-01194-FMO-JC Document 2-1 Filed 06/14/19 Page 6 of 6 Page ID #:51




            IN WITNE S WHEREOF, the parties have duly executed this Agreement as of the date
    written above.




                                                       Date: _ _\_o_._ec:,_._'2-v_l_S.
                                                                                    _ _ __




                                                 5
